UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2342



CHERIE L. THOMPSON,

                                                Plaintiff - Appellant,

          versus


JO ANNE BARNHART,     Commissioner   of     Social
Security,

                                                 Defendant - Appellee,

          and


LARRY G. MASSANARI, Acting Commissioner of
Social Security,

                                                             Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-91-1)


Submitted:   April 30, 2003                     Decided:   May 19, 2003


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard Paul Cohen, COHEN, ABATE & COHEN, L.C., Morgantown, West
Virginia, for Appellant. James A. Winn, Regional Chief Counsel,
Region III, Patricia M. Smith, Deputy Chief Counsel, Nicole L.
Appalucci, Assistant Regional Counsel, Office of the General
Counsel,    SOCIAL    SECURITY    ADMINISTRATION,     Philadelphia,
Pennsylvania; Thomas E. Johnston, United States Attorney, Helen
Campbell Altmeyer, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      Cherie L. Thompson appeals the district court’s order adopting

the magistrate judge’s decision granting summary judgment in favor

of the Commissioner of Social Security in this action seeking

disability insurance benefits.           After reviewing the record and

briefs,   we    conclude   that   substantial        evidence   supports      the

Commissioner’s     decision    and   the     correct     law    was    applied.

Accordingly, we find that the issues raised on appeal lack merit,

and we affirm for the reasons stated by the district court.                   See

Thompson v. Barnhart, No. CA-01-91-1 (N.D.W. Va. Sept. 25, 2002).

We   dispense   with   oral   argument     because    the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       AFFIRMED




                                     3